              Case 2:18-cv-05061-CDJ Document 70 Filed 02/14/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LUX GLOBAL LABEL COMPANY, LLC )                         CASE NO. 2:18CV05061
                                )
                                )
           Plaintiff,           )                       JUDGE C. DARNELL JONES, II
                                )
     vs.                        )
                                )                       PARTIES’ JOINT STATUS REPORT
JAMES H. SHACKLETT, IV, et al., )
                                )
                                )
           Defendants.          )

         Pursuant to the Court’s October 23, 2019 Order (ECF 64), the parties jointly submit the

following status report:

                  1.       Discovery

         Despite the parties’ efforts to negotiate an ESI protocol to address preservation, collection,

review, and production of electronically stored information, the parties reached impasse and

Plaintiff filed a Motion to Compel on February 10, 2020 (ECF 69) which is currently pending.

Plaintiff’s motion seeks forensic imaging of computers, phone and email and iTunes accounts that

Plaintiff contends Defendants have to provide. Defendants disagree that they “have to provide” the

invasive, complicated, burdensome, and disproportionate forensic imaging and analysis of multiple

devices and accounts sought by Plaintiff and will be opposing Plaintiff’s motion.

         In terms of other discovery, the parties served Interrogatories and Requests for Production

of Documents upon each other on October 4, 2019 and continue to meet and confer regarding

outstanding written discovery. The parties intend to engage in good faith efforts to resolve these

disputes. Although the parties anticipate resolving some of their discovery differences, the parties

may need the Court’s assistance to resolve future discovery impasses.

{8627669: }                                       1
              Case 2:18-cv-05061-CDJ Document 70 Filed 02/14/20 Page 2 of 3



         After conclusion of ESI and written discovery, the parties intend to take depositions.

                  2.     Upcoming Deadlines

         The only upcoming deadline is a fact discovery deadline of June 1, 2020. As of right now,

the parties do not anticipate a need to ask the Court to adjust this deadline. However, depending on

the status of the parties’ ESI discovery dispute and other written discovery, the parties may jointly

seek an extension of time.

                  3.     Settlement Conference and Potential Mediation

         At this time, the parties are scheduled for a settlement conference on February 27, 2020.

The parties are conferring as to whether the requested ESI discovery and other written discovery

will be provided prior to the settlement conference and the possible impact on settlement

discussions.

Respectfully submitted,                               Dated: February 14, 2020

ZASHIN & RICH CO., L.P.A.                             McDONALD HOPKINS, LLC

/s/ Stephen S. Zashin                                 /s/ Matthew J. Cavanagh
Stephen S. Zashin (OH #0064557)*                      David B. Cupar (OH #0071622)*
Michele L. Jakubs (OH#0071037)*                       Matthew J. Cavanagh (OH #0079522)*
Ami J. Patel (OH #0078201)*                           600 Superior Avenue, E., Ste 2100
950 Main Avenue, 4th Floor                            Cleveland, Ohio 44114
Cleveland, Ohio 44113                                 Phone: (216) 348-5400
Phone: (216) 696-4441                                 dcupar@mcdonaldhopkins.com
Fax: (216) 696-1618                                   mcavanagh@mcdonaldhopkins.com
ssz@zrlaw.com                                         * admitted pro hac vice
ajp@zrlaw.com
* admitted pro hac vice




{8627669: }                                       2
              Case 2:18-cv-05061-CDJ Document 70 Filed 02/14/20 Page 3 of 3



COZEN O’CONNOR                                 SAUL EWING, LLP
Jason A. Cabrera (PA 315804)                   Alexander R. Bilus (PA 203680)
David Hackett (PA 80365)                       Centre Square West
1650 Market Street, Suite 2800                 1500 Market Street, 38th Floor
Philadelphia, PA 19103                         Philadelphia, PA 19102-2186
Phone: 215-665-7235 / Fax 215-701-2261         Phone: 215-972-7177
                                               Alexander.Bilus@saul.com
Attorneys for Plaintiff
                                               Attorneys for Defendants




{8627669: }                                3
